Title: From Thomas Jefferson to La Luzerne, 12 April 1781
From: Jefferson, Thomas
To: La Luzerne, César Henri, Comte de



Sir
Richmond April 12. 1781.

I have the honour of your Excellency’s favor of March 23d and shall with great pleasure communicate to our Citizens our prospect of Aid from his most Christian majesty to whom we are already so infinitely indebted.
I assure you Sir that these Prospects are necessary to inspirit them under the present Aspect of their Affairs. We suppose one half of the enemys force in the United States to be to the Southward. Georgia and South Carolina have been long theirs, and North Carolina however well disposed convulsed by the ravages of two Armies her Citizens are too much engaged in saving their families and Property to join the American Army. I believe it may therefore with truth be said that the opposition to the two hostile Armies in North Carolina and Virginia falls at present on Virginia only, aided with about 500 Men from Maryland: While our Northern Brethren infinitely superior in numbers, in compactness, in strength of Situation, in Access to foreign Supplies of necessaries, possessed of all the Arms and military Stores of the Continent, opposed by an Enemy not superior to ours, have the protection of almost the whole of the Continental Army, with the very important Addition of the Army and fleet of our Allies. A powerful Enterprize meditated by the Northwestern Savages, has obliged this State to have an Army of between two and three thousand men collected at this Time on the Ohio. The Cherokees on our Southwestern Corner take off the Aid of our most valuable Counties in that Quarter. To support General Greene and prevent the enemy entering our Country on the South we are obliged to send the whole of our regulars and continual reliefs of Militia, and on our Seaboard an enemy three thousand strong is firmly posted, has totally shut up the only door we had to Commerce for either private or publick purposes, and lays us under the necessity of keeping up two Armies of Militia to prevent their ravaging the adjacent Country. Notwithstanding all  this I believe from what I have lately seen that we should be substantially safe were our Citizens Armed, but we have not as many Arms as we have Enemies in the State.
Under such Circumstances it is not easy to foretell events, and it is natural for our People to ask if they are to have no help from others.
Should any considerable part of the Union be abandoned to the Enemy, it must be in their hands very formidable to the future Safety of the rest.
The Interests of our Allies, were an Appeal to that Motive necessary, would place the Southern States in a point of View of some Importance, as presenting to them very fair Objects of Commerce.
This Consideration however we are convinced was not wanting to draw to us the Aid of his Most Christian Majesty. The late efforts made for us by his fleet and army demonstrate that his Attention is not partial, and the hope held up in your letter of the 23d is a further proof.
The Northern States are safe: their independence has been established by the joint efforts of the whole. It is proved as far as testimony can prove any thing that our Enemies have transferred every expectation from that Quarter and mean nothing further there than a Diversion in favour of their Southern Arms. It would be unfortunate indeed should it be again proposed to lose a Campaign on New York and to exhaust on that the efforts of the Confederacy as those of Spain on Gibralter, to give up Provinces in the South for towns in the North. Should a superiority on the Continental Seas be obtained by your fleet, it will save everything from North to South. If the Detachments of the British Army can once be insulated, they will be whittled down by the militia, by famine, by Sickness and desertion to nothing.
If they can be prevented availing themselves of an army flying on the Wings of the wind to relieve the labouring post acting in New York, this week, in Portsmouth the next, in Charlestown the third, the face of the Continental War would be totally changed, and a single Campaign would strip them of the Labours and laurels of half a dozen. Could the Enemies for instance at Portsmouth be excluded from the water, they might be immediately blockaded by Land, and must fall in a due course of Time without the Loss of a Man on our part. I am &c,

T. J.

